Title: To Alexander Hamilton from Benjamin Lincoln, 4 March 1793
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston March 4th. 1793
Sir

I had too little time with you when in Philadelphia. Your particular engagments forbid my calling on you as often as under different circumstances I should have called.
One question in particular was left unsettled the application of Mr. Joseph Blake respecting the quallity of some wines he imported. The Comptroller was in opinion that there could not any consideration be made for its being of an inferiour quallity. Mr Blake wishes you would look of his statement of the business as in the hands of the Comptroller and give your opinion after as soon as it shall be convenient.
Cap Williams has an acct some where in your department, for expressing before the last Cutter was finished. He wishes it might be taken up & settled.
We shall want a few registers before April.
